ORDER

PER CURIAM.
Lamont Jones appeals the judgment entered in favor of American Family Insurance Company and Richard Meinhardt on Jones’s claim for breach of his insurance contract. The judgment is supported by *114substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).